UNITED STATES DISTRICT COURT
                                                                                      FILED
                              FOR THE DISTRICT OF COLUMBIA                             MAY 16 2011
                                                                               Clerk. u.s. Dlskfct & Bankruptcy
                                                                              COlKts for the District of Columbia

Carlos Espino,                                 )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Civil Action No.
                                               )
U.S. Department of Justice,                    )
                                               )
       Defendant.                              )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "0) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
z




           Plaintiff, a prisoner at the United States Penitentiary Hazelton in Bruceton Mills, West

    Virginia, alleges that since October 20,2009, he has requested "under the Federal Prisoners ...

    Freedom ofInformation Act ... the results of the [DNA] testing done in Case Number # F 4313-

    1998" in the Superior Court of the District of Columbia. CompI. at 6 (brackets in original). He

    names as the sole defendant the Department of Justice. The federal district court's FOIA

    jurisdiction extends to claims arising from an agency's improper withholding of records

    requested in accordance with agency rules. See 5 U.S.C. §§ 552(a)(3)(A), (4)(B)(1); McGehee v.

    CIA, 697 F.2d 1095,1105 (D.C. Cir. 1983) (quoting Kissinger v. Reporters Committee/or

    Freedom of the Press, 445 U.S. 136, 150 (1980)). The instant complaint neither references a

    FOIA request number nor contains any other information, e,g, a copy of the actual request

    allegedly submitted to DOJ, from which a FOIA request may be reasonably identified. It

    therefore fails to provide adequate notice of a claim and grounds for federal court jurisdiction. A

    separate Order of dismissal accompanies this Memorandum Opinion.




    Date: May   Ir.   2011
                                                 United States District Judge




                                                    2